Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 1 of 36



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-61365-BLOOM/Valle

  SOUTHPOINT CONDOMINIUM
  ASSOCIATION, INC.,

         Plaintiff,

  v.

  LEXINGTON INSURANCE COMPANY,

        Defendant.
  ___________________________________/

                                              ORDER

         THIS CAUSE is before the Court upon Defendant, Lexington Insurance Company’s

  (“Defendant”), Motion for Summary Judgment, ECF No. [49] (“Motion”). Plaintiff, Southpoint

  Condominium Association, Inc. (“Plaintiff”), filed a Response in Opposition, ECF No. [56]

  (“Response”), to which Defendant filed a Reply, ECF No. [60] (“Reply”). The Court has

  considered the Motion, the Response, the Reply, the record in this case, the applicable law, and is

  otherwise fully advised. For the reasons set forth below, the Motion is denied.

         I.      BACKGROUND

         This matter stems from a lawsuit Plaintiff initiated in the Seventeenth Judicial Circuit in

  and for Broward County, Florida against Defendant, which was later removed to this Court on

  diversity jurisdiction. ECF No. [1].

         According to the Complaint, ECF No. [1-2], Plaintiff is the owner of real property that

  suffered physical damage due to high winds from Hurricane Irma in September 2017. Id. at ¶ 6.

  During the relevant time period, Defendant insured Plaintiff under a commercial property coverage

  insurance policy bearing policy number 41-LX-092177517 (the “Policy”). Id. at ¶ 4. Plaintiff
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 2 of 36
                                                                 Case No. 19-cv-61365-BLOOM/Valle


  alleges that the wind/hurricane damages to the property are covered under the Policy. Id. at ¶ 7.

  After Plaintiff applied for insurance benefits for the damages, Defendant allegedly “accepted

  coverage for Plaintiff’s claim, but it failed to pay the full amount of benefits Plaintiff is entitled to

  receive for this loss.” Id. at ¶ 9.

          The Complaint asserts a single count for breach of contract. Id. at ¶¶ 11-17. Specifically,

  Plaintiff alleges that Defendant breached the Policy “by failing to pay the full benefits due and

  owing under the Policy for a covered cause of loss during the policy period,” and it has been

  damaged by “failing to receive the full cost of repair of the damage to the property, including but

  not limited to, complete repair to the structure, emergency services, and all other coverages

  afforded by the policy for this loss.” Id. at ¶¶ 13, 15.

          On February 11, 2020, Defendant was permitted to file an Amended Answer and

  Affirmative Defenses, ECF No. [30], asserting additional affirmative defenses because of

  Plaintiff’s alleged breach of the policy’s Concealment, Misrepresentation or Fraud provision. The

  Defendant now seeks summary judgment in its favor based on Plaintiff’s alleged breach of that

  same provision. See ECF No. [49].

          II.     MATERIAL FACTS

          Based on the parties’ statements and counterstatements of material facts, 1 along with the

  evidence in the record, the following facts are not genuinely in dispute unless otherwise noted.




  1
    Defendant filed its Statement of Material Facts, ECF No. [50] (“Def.’s SOMF”), and Plaintiff
  filed an Opposing Statement of Material Facts, ECF No. [55] (“Pls.’ SOMF”), which asserted
  additional material facts. Defendant filed a Reply Statement of Material Facts, ECF No. [61]
  (“Reply SOMF”). A party’s failure to controvert an opposing statement of material facts deems
  those facts admitted. See L.R. 56.1(c) (“All material facts in any party’s Statement of Material
  Facts may be deemed admitted unless controverted by the other party’s Statement of Material
  Facts[.]”).
                                                     2
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 3 of 36
                                                              Case No. 19-cv-61365-BLOOM/Valle




                 A.      The policy and the claim

         Defendant issued an insurance policy bearing policy number 41-LX-092177517 to Plaintiff

  insuring the condominium towers located at 3400 and 3410 Galt Ocean Drive, Fort Lauderdale,

  Florida 33308 (the “Premises”), effective for the one-year period commencing May 10, 2017.

  Def’s SOMF at ¶ 1. According to Defendant, the claims for windstorm are subject to a

  $2,118,131.31 deductible, whereas Plaintiff asserts that the deductible for each building is

  $1,052,079.54, which is 3% of each building’s value of $35,069,318.00. Pls.’ SOMF at ¶ 1.2 On

  or about September 13, 2017, Plaintiff notified Defendant of its claim for wind damage to the

  Premises from Hurricane Irma. Def.’s SOMF at ¶ 2. Defendant’s consultants then inspected the

  Premises and determined that the cost of repairing the wind-related damages was less than the

  deductible amount. Pls.’ SOMF at ¶ 3.

         Defendant retained an engineering firm, Halliwell Engineering Associates (“Halliwell”),

  to “provide an engineering opinion on the scope as well as the cause and origin of the claimed

  damage of water intrusion via windows, doors (swing and sliding) to the interior, as well as

  possible wind damage to the roof systems, and general building envelope, as a result of the Weather

  Event that occurred on the Date of Loss (DOL), September 10, 2017.” ECF No. [49-11] at 1-2.

  The Halliwell engineering report noted that Hurricane Irma caused damages to the Premises,

  including by wind, but the Premises also had pre-existing damages to the roof, sliding glass doors



  2
    The parties cite to pages 7 through 9 of ECF No. [37-1] to support their positions regarding the
  Policy and the deductible amount. However, those pages, and virtually every page contained
  within that docket entry, are illegible. Because the Court is unable to examine the contents of that
  document, the Court instead looks to a copy of the Policy that is attached to the Complaint, see
  ECF No. [1-2] at 6-87, which copy is legible. This document reflects that the “agreed value” of
  the “building” is $70,604,377 and that the “windstorm & hail deductible” is 3% with a “minimum
  dollar deductible” of $50,000. See id. at 13.
                                                   3
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 4 of 36
                                                               Case No. 19-cv-61365-BLOOM/Valle


  and windows, exterior stucco finish, and other areas. Id. at 9-16. The Policy excludes coverage for

  damages caused by wear and tear, deterioration, decay, rust, corrosion, settling, cracking, shrinking

  or expansion. ECF No. [1-2] at 60.

         On October 13, 2017, Plaintiff hired the public adjustment firm, Global Pro Recovery, Inc.

  (“Global Pro”), to act as “its representative under the insurance contract issued” by Defendant.

  Def.’s SOMF at ¶ 5. Plaintiff also hired the engineering firm, The Falcon Group (“Falcon”), to

  determine the cause and scope of the damage caused by Hurricane Irma, as well as a construction

  consultant firm, DSS Condo LLC (“DSS”), to determine the cost of repairs. Id. at ¶ 6. In October

  2018, Plaintiff submitted its Hurricane Irma claim in the amount of $29,521,729.00 in damages.

  Id. at ¶ 7. In support of this claim, Plaintiff submitted an August 22, 2018 report from Falcon and

  a September 7, 2018 estimate from DSS. Id. Falcon’s August 22, 2018 Post-Hurricane Engineering

  Evaluation (“August Falcon Report”) attributes all of the observed damage to Hurricane Irma’s

  winds. Pls.’ SOMF at ¶ 8. Plaintiff states that the August Falcon Report “does not incorporate all

  observed damages,” but rather incorporates only “those damages that Falcon determined could be

  attributed to the Hurricane.” Id. (citing ECF No. [49-2] at 85, 92-93). DSS’ September 2018

  estimate calls for the replacement of all exterior windows, the roofs of both towers, and the lobby.

  Id. DSS’ estimate was purportedly based on the scope prepared by Falcon. Id.

                 B.      Plaintiff’s discovery responses

         In response to Defendant’s interrogatory requesting that Plaintiff describe in “detail the

  cause(s), nature, and extent of all of the alleged physical damage to the Property that is the subject

  of the Claim,” Plaintiff stated that the “damage was caused by Hurricane Irma” but that for the

  “most complete description of the nature and extent of the damages, refer to the estimates, reports,

  and invoices for incurred expenses being produced herewith[.]” ECF No. [22-12] at 1. Plaintiff



                                                    4
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 5 of 36
                                                                 Case No. 19-cv-61365-BLOOM/Valle


  contends that it “clarified” its response in its amended interrogatory answer by stating that “[t]he

  damage was caused by Hurricane Irma. The buildings suffered water and sand intrusion to a vast

  majority of the condominium units, as well as common areas. The buildings also suffered wind

  damage to the roofs and windows.” Pls.’ SOMF at ¶ 10 (citing ECF No. [55-4]). Plaintiff’s initial

  interrogatory response asserted that the cost to repair the physical damage at the Premises was

  $28,986,615.00. Id.

          In response to Defendant’s request for Plaintiff to identify pre-existing damages (including

  deterioration, rust, wear and tear, water leaks, or malfunction of any kind), Plaintiff informed

  Defendant that pre-loss renovation had taken place at the Premises. Id. at ¶ 11. Specifically,

  Plaintiff stated that “[t]he South Condominium complex underwent major renovation to the

  exterior of the building between 2012 and 2017. All balconies were replaced, windows and sliding

  glass doors were repaired and resealed, curbing around windows and doors was repaired, concrete

  and stucco were repaired and patched, and the buildings were completely repainted. Additionally,

  the pool deck, promenade, tennis courts, garages, and elevators were all renovated. Following the

  renovations at the property, the complex underwent a 40-Year Recertification confirming the

  completion of all necessary repairs to the property prior to the loss.” ECF No. [22-12] at 3.

          In response to an interrogatory asking Plaintiff to identify all previous litigations “in which

  a subject matter of the lawsuit, in whole or in part, was the physical condition of the Property,”

  Plaintiff responded “[n]one.” Def.’s SOMF at ¶ 12. Plaintiff contends that this was an “inadvertent

  oversight” and that it has since amended its response. Pls.’ SOMF at ¶ 12 (citing ECF No. [55-4]

  at 2-3). See also id. at ¶ 23. In response to Defendant’s request for audio or video recordings of its

  Board of Directors’ meetings from January 1, 2015 through May 16, 2019, Plaintiff stated

  “[n]one.” Id. at ¶ 13. Plaintiff asserts that this response was a “clerical error.” Id.



                                                     5
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 6 of 36
                                                             Case No. 19-cv-61365-BLOOM/Valle




                 C.     Plaintiff’s Rule 30(b)(6) witness’ deposition

         In addition to written discovery, Defendant requested the deposition of Plaintiff’s

  representative with the most knowledge regarding, among other things, the pre-loss condition of

  the Premises and pre-loss renovations. Plaintiff, in response, produced its property manager, Ryan

  Johnson (“Mr. Johnson”). Def.’s SOMF at ¶ 14. Mr. Johnson testified that Plaintiff was aware that

  its insurance claim included the cost of replacing all exterior windows and all three roofs (two

  towers and the lobby). Pls.’ SOMF at ¶ 15. He added that it was his understanding that Falcon

  “call[ed] for every window and door to be replaced.” Id. (quoting from ECF No. [37-3] at 164:16-

  18). Mr. Johnson testified that the DSS damages estimate was submitted to Plaintiff’s Board of

  Directors before it was provided to Defendant, and the Board “agreed with” the estimate although

  it did not “per se” independently approve it. ECF No. [37-3] at 238:21-239:3.3 No one from

  Plaintiff’s side “voice[d] any objection to the DSS Condo estimate[.]” Id. at 239:4-6.

         Mr. Johnson testified that the August Falcon Report recommended replacement of racked

  windows and doors, yet the report does not identify specific windows and doors. ECF No. [37-1]

  at 244. He stated that the specific windows would appear in the DSS estimate. Id. The DSS estimate

  included “every window and door[.]” Id. He also testified that the August Falcon Report does not

  identify specific windows and doors that need to be re-caulked. ECF No. [37-1] at 244. However,

  he believed that Falcon identified those specific items “in their direction to DSS.” Id. Although

  Plaintiff’s claim included replacing all three roofs at the Premises, a moisture survey performed

  for Plaintiff by Roof Leak Detection Company five months after Hurricane Irma concluded that



  3
    According to Plaintiff, Global Pro provided the claim package to the Southpoint Board of
  Directors for review before it was submitted to Defendant. Pls.’ SOMF at ¶ 16 (citing ECF No.
  [55-7] at ¶ 13).
                                                  6
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 7 of 36
                                                                Case No. 19-cv-61365-BLOOM/Valle


  “there are no areas of latent moisture (Green and Red) that requires the removal and replacement.”

  Def.’s SOMF at ¶ 19. Additionally, the company Plaintiff hired to perform a post-loss appraisal of

  the Premises in April 2018 inspected the roofs and determined that “[t]here are no known roof

  leaks on any of the buildings.” Id. at ¶ 20. According to Plaintiff, these March and April 2018

  inspections were conducted after some “temporary repairs” had been performed on the roofs by

  Pritts roofers in September, October, and November 2017. Pls.’ SOMF at ¶¶ 19-20 (citing ECF

  No. [55-8]).

            During Mr. Johnson’s re-deposition in March 2020, he acknowledged that the claim

  Plaintiff submitted called for all of the roofs to be replaced, and he was unsure why the complete

  replacement of the roofs was included. Id. at ¶ 21. However, he had previously testified that at the

  time the claim was submitted, it was his understanding that the DSS estimate was based on the

  scope prepared by Falcon. Id.4 During his initial deposition, it was also revealed that Plaintiff had

  filed a lawsuit against its roofing contractor, Pritts, related to issues of roof damage and water

  infiltration prior to Hurricane Irma. Def.’s SOMF at ¶ 22.5 Plaintiff adds that the lawsuit was settled

  and Pritts made roof repairs in 2015 that were warrantied for 10 years. Pls.’ SOMF at ¶ 22 (citing

  ECF No. [55-9] at ¶¶ 4-8). Mr. Johnson also testified that prior to Hurricane Irma, the roof to his

  knowledge had not leaked, and he was not sure if the roof was repaired in 2015 due to an issue

  with water infiltration. Id. at ¶ 24 (citing ECF No. [37-3] at 74).

            Mr. Johnson was also questioned about a January 23, 2013 window assessment report from

  Delta Engineering prepared for Plaintiff in response to complaints of water infiltration. Id. at ¶ 25.




  4
   Plaintiff incorrectly cites to ECF No. [37-1] at 243:23-25. The correct citation is to ECF No. [37-
  3] at 243:23-25.
  5
      The parties again incorrectly cite to ECF No. [37-1] rather than ECF No. [37-3].
                                                    7
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 8 of 36
                                                                 Case No. 19-cv-61365-BLOOM/Valle


  This evaluation identified deteriorated window gaskets, flashing, and sealants. ECF No. [22-15] at

  4. Mr. Johnson testified that windows were resealed as part of the 40-year recertification project.

  Id. at ¶ 26. Mr. Johnson testified that he did not know what was done to ensure that no pre-loss

  damages were included in Plaintiff’s claim. Id. at ¶ 27. He likewise testified that he did not know

  if Falcon was able to determine what damages were pre-existing as opposed to damage caused by

  Hurricane Irma. Id. The Delta pre-loss window report was not provided to Falcon. Id. at ¶ 28.6 The

  parties disagree whether the Delta pre-loss report was provided to DSS. Id.

            Following Hurricane Irma, the Board of Directors passed a $2.2 million Special Loss

  Assessment even though the insurance claim was for approximately $30 million. Def.’s SOMF at

  ¶ 29.7 The Board determined the Special Loss Assessment’s amount. Id. at ¶ 30. The Condo

  Bylaws required the Board to approve a special assessment “so as to obtain the necessary funds to

  repair and replace the improvements.” Id. Plaintiff asserts, however, that the assessment was to

  cover the deductible, not pay the full amount of the property damages. Pls.’ SOMF at ¶¶ 29-30

  (citing ECF Nos. [55-7] at ¶ 7; [55-9] at ¶ 13). Plaintiff also received bids to repair the alleged

  damages for less than the submitted insurance claim. Specifically, Plaintiff selected a bid for

  building envelope repairs in the amount of $1,471,575.00 with Age of Empire, and the interior

  repairs were performed for less than $2,000,000.00. Def.’s SOMF at ¶ 31. Plaintiff confirmed that

  Age of Empire was hired to perform the envelope repairs called for by Falcon with a base bid of

  less than $1.5 million. Id. at ¶ 32. Plaintiff states, however, that the Age of Empire contract “is

  intended as a temporary repair to the buildings,” and that the contract price is a “base bid” that will




  6
      The parties again incorrectly cite to ECF No. [37-1] rather than ECF No. [37-3].
  7
      Docket entries [37-4] and [37-5], which Defendant cites to, are entirely illegible.
                                                      8
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 9 of 36
                                                             Case No. 19-cv-61365-BLOOM/Valle


  have a “much higher” final cost once all quantities of sealant, caulk, stucco, concrete, and labor

  are known. Pls.’ SOMF at ¶¶ 31-32 (citing ECF Nos. [55-7] at ¶¶ 19-20; [55-9] at ¶¶ 23-24).

                 D.       Discovery of unproduced documents

         In response to Defendant’s subpoena, DSS produced a previously undisclosed March 23,

  2018 Post Hurricane Irma Engineering Evaluation prepared by Falcon (“March Falcon Report”)

  that differs from the August Falcon Report that had been produced to Defendant. Def.’s SOMF at

  ¶ 34. While not included in Plaintiff’s production, DSS also produced a March 26, 2018 email that

  transmitted the March Falcon Report to Plaintiff. Id. at ¶ 35. Plaintiff contends that Mr. Johnson

  did not locate this email when he ran searches for responsive emails to Defendant’s discovery.

  Pl.s’ SOMF at ¶ 35. DSS’ production also included a “Project Bulletin” for the week of March 26,

  2018, which states that “[t]he report from Falcon Engineering has arrived, it is being reviewed by

  the board of directors, Global Pro, Castle and DSSC. The public adjuster will play a key role in

  the next steps for the hurricane claim and DSSC will be working closely with the Global Pro team

  to further this project.” Def.’s SOMF at ¶ 36. Plaintiff asserts that DSS drafted the “Project

  Bulletin” and that DSS maintained that record, not Plaintiff. Pls.’ SOMF at ¶ 36 (citing ECF No.

  [55-9] at ¶¶ 15, 32).

         DSS also produced an email dated April 4, 2018 from Ben Myers of DSS to James Lagreca

  of DSS, discussing the March Falcon Report as follows:

         I had a recent conversation with Craig Applebaum at Global Pro, he expressed
         concern that the Falcon Report was inadequate for the needs of the insurance claim,
         he said that we were behind in our filing and asked for the breakdown budget. I
         explained to him that Falcon came highly recommended by Dan and that it was
         made abundantly clear to Falcon on numerous occasions that this report was to be
         used to bolster the insurance claim for Southpoint. DSSC assumed that, because of
         the seemingly close relationship between Global Pro and Falcon, that Falcon was
         clear on how the report should be written. Craig did express concern that Global
         Pro was not included in the Falcon inspections though he did not elaborate on in
         what capacity DSSC or Southpoint Management should have included them or at

                                                  9
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 10 of 36
                                                               Case No. 19-cv-61365-BLOOM/Valle


         what point we should have contacted them. We finished the conversation with an
         understanding the Global Pro was to reach out to Bill Pyznar at Falcon to discuss
         the issues with the report.

  Id. at ¶ 37. The March Falcon Report had not been produced by Plaintiff or Global Pro, and

  Defendant was not aware of it when it conducted Plaintiff’s and Global Pro’s depositions in

  December 2019. Id. at ¶ 38. Plaintiff asserts that it did not maintain the March Falcon Report

  “because it was subsequently revised,” and it “retained only the final version of the report.” Id.

  During his December 2019 deposition, Mr. Johnson testified that any exterior damage to the

  Premises that Falcon identified was caused by wind from Hurricane Irma. Id. at ¶ 39. Mr.

  Appelbaum (of Global Pro) could not recall any changes to the March Falcon Report, but he

  conceded that he typically makes “grammar” and “nomenclature” changes to Falcon’s engineering

  reports. Def.’s SOMF at ¶ 40. When asked what he meant by “nomenclature,” Mr. Appelbaum

  stated “mak[ing] sure that the message that they’re trying to convey is being conveyed. So intent

  versus perception. Make sure the intent of their words doesn’t get confused or misperceived by the

  reader.” ECF No. [22-9] at 36:1-12.

         Plaintiff disputes that the March Falcon Report “makes it clear that it determined that much

  of the claimed damage was caused by the excluded causes of deterioration and corrosion whereas”

  the August Falcon Report “attributes all of the damage to wind.” Pls.’ SOMF at ¶ 41. Specifically,

  Sinisa Kolar (“Mr. Kolar”) of Falcon testified that “obviously we were hired after Hurricane Irma,

  so the intent [of Falcon’s assessment of the Premises] was to be focused on Hurricane Irma.

  However, initially when I produced a report, that report contained information that may not

  necessarily be attributed to Hurricane Irma.” ECF No. [49-2] at 35-36. The March Falcon Report,

  he stated, was the “initial assessment of the property,” but that “[a]fter reviewing that report with

  the association and discussing the content of the report, it was decided that further investigation is



                                                   10
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 11 of 36
                                                               Case No. 19-cv-61365-BLOOM/Valle


  necessary and that we should, you know, eliminate from the report anything that could be

  ambiguous or not related to Hurricane Irma.” Id. at 36-37. He testified that he was later told that

  certain words used in the March Falcon Report needed to be “clarified.” Id. at 39. In particular,

  “we were basically asked to explain the definition of words in our initial report, such as ‘corrosion’

  or ‘deterioration’” by Mr. Appelbaum. Id.

         He stated that although the word “corrosion” was included in the March Falcon Report, it

  was omitted from the August Falcon Report. Id. at 39-40. He testified that “corrosion” was

  removed because of “inability from anyone at that point to pinpoint in time when the corrosion

  actually started. So in order to avoid having a discussion of whether this is or it’s not a damage

  that resulted from Irma, anything that had to do with corrosion was simply removed from the

  report.” Id. at 40. Regarding the word “deterioration,” Mr. Kolar acknowledged that that term was

  included in the March Falcon Report. Id. at 41. He stated that this term was used to “describe that

  there is something wrong with [the] item we were describing in the report. Technically it was used

  to describe a damage. Because of exactly what you’re saying that the word actually means damage

  over time, you know, it was decided that if it cannot be determined if it happened in the short term

  or the long term, these items are better removed from the report.” Id. at 42. He added that Falcon

  “sometimes” “just erroneously used the word ‘deterioration’ to describe the damage.” Id. at 42-

  43.

         In regard to his discussion with Mr. Appelbaum about these words, he testified that “[w]hat

  we talked about, the intent of clarifying those words was if we cannot confirm that corrosion

  occurred post Hurricane Irma, we should remove the item from the report altogether. And in regard

  to the word ‘deterioration,’ if the deterioration is a damage as a result of damage from Irma, it

  should be worded as damage and was never deterioration that had a time frame that predates Irma



                                                   11
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 12 of 36
                                                               Case No. 19-cv-61365-BLOOM/Valle


  should be removed from the report, the item altogether.” Id. at 45. He added that the “intent of the

  report is still the same.” Id. at 46. The March Falcon Report, which was shared with the Board and

  property management, describes the damage observed using the words “corrosion,” “rust” and/or

  “deterioration” a total of forty-eight (48) times. These same words are not used in the August

  Falcon Report. Def.’s SOMF at ¶ 42 (citing ECF Nos. [22-4] and [22-2]).

         DSS also produced a September 2013 Roofing Assessment Report prepared for Plaintiff

  by Delta Engineering in connection with Plaintiff’s lawsuit against Pritts. Id. at ¶ 43. This report,

  which had not been previously produced by Plaintiff, identified the following problems with the

  roofs, among others: unsealed counter flashing; unsealed penetrations throughout the parapet

  walls; blisters in the membrane filled with entrapped water; deteriorated lead flashings at the

  emergency overflow drains; open seams; standing water; cracked and deteriorated roof sealants.

  Id. The Delta Roofing assessment was not included in Plaintiff’s production. Id. at ¶ 44.

         Upon learning of the March Falcon Report and other evidence regarding a potentially

  inflated claim, Defendant moved to amend its Answer to assert additional defenses based on

  Plaintiff’s alleged breach of the Policy’s Concealment, Misrepresentation or Fraud provision,

  which the Court granted on February 11, 2020. Pls.’ SOMF at ¶ 45. Defendant served its Amended

  Answer that same day. Id.

                 E.      Plaintiff’s supplemental production

         After learning that Defendant obtained the March Falcon Report from DSS, and in response

  to at least one follow-up request for outstanding emails, in March 2020 Plaintiff produced

  additional emails showing that Falcon’s March 23, 2018 report also was shared with Plaintiff’s

  Board of Directors and public adjuster in March 2018. Id. at ¶ 46. Plaintiff’s supplemental

  production also included a January 2018 roof repair proposal from Plaintiff’s roofer, Pritts, in the



                                                   12
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 13 of 36
                                                               Case No. 19-cv-61365-BLOOM/Valle


  amount of $18,500 and emails related to that proposal. Def.’s SOMF at ¶ 47. These items had not

  been previously produced. Id. The email chain reflects that on January 15, 2018, Pritts sent an

  email (and attached proposal) to Mr. Johnson about the roof repair proposal. ECF No. [49-1] at 2.

  Mr. Johnson then forwarded that email and proposal to Global Pro stating, “I think that we may be

  better off after Falcon has had the opportunity to review and assess[.]” Id. at 1. In response, Global

  Pro stated that “[b]efore we obtain proposals for work associated with damages caused by the

  storm, please let the experts complete their inspections and reports. We don’t have a scope of

  damages yet and this documentation does not help in anyway. No testing was performed and we

  have no idea the conditions of the substrate. All of this will be confirmed by the experts so that an

  accurate assessment of your damages can be made.” Id. Mr. Johnson then responded that he

  “completely agree[d] with” Global Pro’s advice. Id.

         Plaintiff’s supplemental production also included a November 21, 2017 report from

  ONM&J, another engineering firm involved with pre-loss renovations at the Premises. Pls.’ SOMF

  at ¶ 49 (citing ECF No. [49-9]). The report was not previously produced. The report stated that the

  purpose of the visit “was to review the reported water intrusion in units 1102N, 1202N, and

  1202S,” and the report “is intended to present the results of the visual review.” ECF No. [49-9] at

  1. The report concluded that “[t]he reported water intrusion from Hurricane Irma appears to be

  concentrated primarily at the corner units of the building. . . . It has also been reported that the

  windows in these corner units have been replaced. . . . In addition hairline cracks were observed

  on the underside of the concrete slab at the corner of the building/unit. These hairline cracks

  located in front of the corner concrete columns are typical of expansion/contraction cracks that

  occur during or shortly thereafter the original construction of the building. . . . The exterior old




                                                   13
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 14 of 36
                                                                  Case No. 19-cv-61365-BLOOM/Valle


  caulking around the windows should also be investigated since it was not completely replaced

  during the previous painting of the building.” Id. at 2.

          Plaintiff’s supplemental production also included a previously unproduced sworn proof of

  loss that Plaintiff had submitted to its glass carrier, which indicated that a total of five window

  panes were broken as a result of Hurricane Irma. Def.’s SOMF at ¶ 50. Plaintiff contends that

  “[g]lass breakage is covered under a separate insurance policy.” Pls.’ SOMF at ¶ 50. Additionally,

  although Plaintiff initially stated “[n]one” in response to Defendant’s request for all audio or video

  recordings of any meetings of Plaintiff’s Board of Directors of Southpoint from January 1, 2015

  through May 16, 2019, ECF No. [49-19] at 1, Defendant subsequently obtained recordings of

  certain Board meetings. Pls.’ SOMF at ¶ 51. Plaintiff asserts that it provided Defendant links to

  certain audio meetings that took place during January 2018 to July 2019. See id. (citing ECF No.

  [55-6]). It also disputes that the recordings “make it clear that Plaintiff, and specifically Plaintiff’s

  Board of Directors, was well aware its claim included the cost of repairs that were not related to

  the hurricane.” Id.

          At a February 20, 2018 Board meeting, the public adjuster instructed the residents not to

  speak with Defendant’s consultants and told them that comments about pre-existing damage were

  not in Plaintiff’s best interest. Id. at ¶ 52.8 Plaintiff asserts that the public adjuster also stated that

  “[w]ithout a full on investigation into those [conditions], all it is going to do is make the claim take

  longer. We are here to identify exclusively those damages from [H]urricane Irma based on our

  experts [sic] opinions and working with them, so we can put together a true and accurate



  8
    The links to the audio recordings cited by the parties is password protected. See Def.’s SOMF at
  ¶ 52 n.2. See also ECF No. [49] at 5 n.2. The password is “board.” Id. Plaintiff admits the above-
  referenced statement of fact. See Pls.’ SOMF at ¶ 52. The Court, however, has not been able to
  evaluate the minute sections referenced by Defendant in its Statement of Facts at the link provided.


                                                      14
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 15 of 36
                                                                Case No. 19-cv-61365-BLOOM/Valle


  assessment of the loss.” Id.9 Despite being present for this meeting, neither the Board members

  nor the property manager interjected during the public adjuster’s presentation at the meeting. Id.

  at ¶ 53.

             During a November 29, 2018 meeting, a resident stated that she and other residents were

  “concerned” because the claim was for $30 million and, when she was “looking it over,” “it’s

  asking for so much that wasn’t damaged to get done.” See id. at ¶ 54 (minutes at 36:15-36:40).

  The Board president then immediately asked her to “stop that type of language right now because

  this is being recorded and this does not need to go further with that type of language.” Id. at 36:40-

  36:46. He then instructed her to “not make those kinds of statements because they are not

  accurate.” Id. at 36:50-36:54. The resident opined that a “more realistic amount” of the claim

  “should have been discussed.” Id. at 38:25-38:50. According to Plaintiff, “this resident had never

  reviewed the claim package,” and her statement was made more than a year after the claim, and

  the president “knew that it was reasonably likely that this matter would end up in litigation.” ECF

  No. [55-7] at ¶ 16.

             During a January 31, 2019 meeting, the Board president stated that the bids for the actual

  repairs being discussed are the “real numbers” and “have nothing to do with the insurance claim.”

  Pls.’ SOMF at ¶ 55 (minutes at 2:37-3:20). Additionally, when discussing replacing the windows,

  the president stated that “this does not have anything to do with the claim, but obviously we have

  all of this in the claim.” Id. (minutes at 34:35-34:50). The president’s May 2020 affidavit states

  that the “contracts were for temporary repairs to prevent further water intrusion into the building,

  which must be done regardless of whether the claim was paid.” Id. (citing ECF No. [55-7] at ¶ 18).




  9
    Although Plaintiff directs the Court to minutes 15:00-16:15, as noted, the Court has not been able
  to confirm these minute sections referenced at the link provided in Plaintiff’s Statement of Facts.
                                                     15
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 16 of 36
                                                                Case No. 19-cv-61365-BLOOM/Valle


  He also stated that “additional repairs would still be necessary, as the bids did not encompass the

  full amount of work that would be necessary to repair the property as a result of Hurricane Irma.”

  Id. He further declared that he was “trying to explain to the residents that this contract did not

  match what was submitted with the insurance claim, because the repair proposals were not

  intended to completely repair all of the storm damage.” Id.

         Plaintiff attempted to explain its failure to produce the initial March Falcon Report and

  communications related to it by stating that its initial production was based on searches for emails

  that contained the words “hurricane” or “Irma.” Def.’s SOMF at ¶ 56 (citing ECF Nos. [49-4] and

  [49-10]). According to Defendant, however, this explanation “makes no sense as the majority of

  withheld emails contain the words ‘hurricane’ or ‘Irma’” and when asked at his second deposition,

  Mr. Johnson could not explain why Plaintiff did not disclose these emails. Id. (citing ECF No. [49-

  4] at 295-96, 309-13, 375-76).

                 F.      Depositions of the engineer and contractor responsible for the pre-loss
                         renovations

         The 2013 Delta window report depicts pre-existing damage issues with the windows. Pls.’

  SOMF at ¶ 58. That report noted deteriorated window gaskets, still flashings, and sealants at

  numerous units at the Premises, which provided a “pathway for water intrusion.” ECF No. [22-15]

  at 4. Based on the conditions observed, Delta recommended various window repairs, including

  replacing windows in 33 of the units inspected. Id. Plaintiff asserts that following this report,

  Carousel Development and Restoration, Inc. (“Carousel”) then replaced all of the balconies at the

  Premises, performed stucco repairs on the two towers, painted the buildings, and did caulking on

  some windows. Pls.’ SOMF at ¶ 58 (citing ECF Nos. [49-7] at 13-16). Plaintiff adds that following

  the restoration projects at the building, it was not aware of water intrusion issues to any units,

  except one, but that after Hurricane Irma, there was water damage in nearly 300 of the 400 units.

                                                  16
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 17 of 36
                                                               Case No. 19-cv-61365-BLOOM/Valle


  Id. (citing ECF Nos. [55-7] at ¶¶ 5-6; [55-9] at ¶¶ 10-11). During their depositions, the engineer

  who performed the pre-loss window assessment, Steven Mainardi, P.E., and the contractor

  responsible for the pre-loss renovations, Carlos Ramirez (of Carousel), both confirmed that the

  window repairs Delta determined were needed were not part of the pre-loss renovation work done

  by Carousel. Def.’s SOMF at ¶ 59 (citing ECF Nos. [49-6] at 75; [49-7] at 31, 34). According to

  Plaintiff, windows and doors in four of the units were replaced after the 2013 Delta report but

  before Hurricane Irma. Pls.’ SOMF at ¶ 59 (citing ECF No. [55-10]).

                 G.      Deposition of Falcon engineer, Mr. Kolar

         Mr. Kolar authored the Falcon reports at issue. Def.’s SOMF at ¶ 60. Regarding the March

  Falcon Report, Mr. Kolar testified that he recalled discussing that the report was “too broad and

  that [Falcon] need[ed] to focus on items that are Hurricane Irma-related and inspect more units to

  ensure that report has a better backup to be better substantiated.” ECF No. [49-2] at 81-82. He

  further stated that “at that meeting we made a decision that we need to again narrow down the

  focus of the report as well as we were obtaining additional information as we were going along,

  learning information from the building, and we were incorporating all of that into the report to

  make the report be, you know, basically written for the purposes of evaluating the damages as a

  result of Hurricane Irma.” Id. at 83. He acknowledged that the August Falcon Report removed

  information about “corrosion stains” that had been identified in the March Falcon Report. Id. at

  84-85. He stated that this was removed “because of [Falcon’s] inability to confirm the presence of

  those prior or not presence prior to Irma.” Id. at 85.

          When asked about the March Falcon Report’s statement that “the roof is in fair condition.

  Multiple deficiencies were identified, such as blisters in the wall, rusted pipes, exposed electrical

  cables, cracks in walls, unleveled gravel terrain, and corrosion spots,” he explained that the “rusted



                                                    17
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 18 of 36
                                                               Case No. 19-cv-61365-BLOOM/Valle


  pipes” and “corrosion spots” were removed from the August Falcon Report because “it’s

  ambiguous and we didn’t want the report to have ambiguous information.” Id. at 92-93. He testified

  that “rusted pipes” and “corrosion spots” are “open to debate whether that corrosion occurred

  before or after the hurricane.” Id. at 93. He also testified that before the lawsuit was filed, Falcon

  had a “discussion [with Plaintiff’s Board or property management] in general about the assessment

  of the building as it pertains to the first and then the second report . . . but the discussion about

  whether some of these things could have been potentially preexisting or not is definitely, in my

  opinion, was understood.” Id. at 150-51. Mr. Johnson affirmed, in relation to the August Falcon

  Report, that “[a]ny exterior damage that Falcon identified they claim was caused by wind from

  Irma.” ECF No. [37-3] at 245.

         Neither the March nor August Falcon Reports recommended replacing the roofs. Def.’s

  SOMF at ¶ 61. Mr. Kolar testified that he did not recall recommending anybody to replace the

  roofs. ECF No. [49-2] at 103-04. Likewise, neither the March or August Falcon Reports

  recommended replacing all exterior windows. Def.’s SOMF at ¶ 62. Mr. Kolar also testified that

  he did not determine that every single window in the buildings needed to be replaced, and he does

  not recall advising the Board, DSS, Global Pro, or Mr. Johnson that every single window had to

  be replaced. ECF No. [49-2] at 109-11. Mr. Kolar stated that he did not provide DSS with the

  scope for its damage estimate and that he never reviewed the estimate prepared by DSS. Def.’s

  SOMF at ¶ 63.

         Falcon asked Plaintiff to provide it with pre-loss engineering reports related to the pre-loss

  condition of the structure. Id. at ¶ 64. Despite this request, Plaintiff did not provide Falcon with

  Delta’s January 2013 or September 2013 reports, which detailed pre-existing issues with the

  windows and roofs. Id. at ¶ 65. Plaintiff (through Mr. Johnson) asserts that prior to April 2017,



                                                   18
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 19 of 36
                                                              Case No. 19-cv-61365-BLOOM/Valle


  Plaintiff “did not have an established system for record keeping” and engineering reports were

  maintained in hard copies and stored in boxes without indexes or contents lists for the boxes. Pls.’

  SOMF at ¶ 65 (citing ECF No. [55-9] at ¶¶ 29-31). Plaintiff informed Mr. Kolar of recent

  renovations at the Premises, and he relied on information regarding the building renovations in

  formulating his opinions. Pls.’ SOMF at ¶ 66. In discussing the March Falcon Report, Mr. Kolar

  testified that he “assumed” cracks observed in the concrete “were caused by the hurricane” based

  on discussions with Plaintiff in which “none of the management team or other people we

  interviewed have a recollection of seeing visible or other cracks on the building.” ECF No. [49-2]

  at 98-99, 132-33. Further, when shown Delta’s pre-loss window assessment at his deposition, Mr.

  Kolar testified that he would have “love[d]” to have had this report earlier. Def.’s SOMF at ¶ 67.

                 H.      Deposition of Plaintiff’s building consultant, James LaGreca

         The author of Plaintiff’s damage estimate, Mr. LaGreca, could not explain why he included

  the cost of replacing all the exterior windows and the roofs. Id. at ¶ 68. Plaintiff asserts that

  pursuant to its contract with DSS, it believed that DSS was identifying specific items of loss that

  required repair as a result of wind damage. Pls.’ SOMF at ¶ 68 (citing ECF No. [55-11] at 11).

  LaGreca testified that the scope for his estimates was provided by Global Pro and Plaintiff. Id. at

  ¶ 69. He further testified that he did not recall if he communicated with Falcon or reviewed any of

  the Falcon reports in connection with preparing his damages estimates. ECF No. [49-3] at 31, 89.

  As far as the scope for determining what repairs needed to be made, he did not know who made

  those decisions, id. at 30-31, 35, he could not recall how the scope was provided to DSS, id. at 78,

  and he could not recall the discussions with Plaintiff’s management or Global Pro about

  specifically what DSS was asked to do or scope of work. Id. at 115-16, 118. LaGreca could not




                                                  19
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 20 of 36
                                                               Case No. 19-cv-61365-BLOOM/Valle


  identify anything that was done to ensure his estimate included only repairs related to damage

  caused by Hurricane Irma. Def.’s SOMF at ¶ 69.

                 I.      Facts addressed in reply statement of material facts

         At the time Plaintiff’s claim materials were submitted to Defendant in October 2018,

  Defendant had not completed its evaluation of the claim. Pls.’ SOMF at ¶ 70. Information in

  Plaintiff’s possession as of October 2018 included the March Falcon Report, ONM&J’s

  Engineering’s November 1, 2017 report, Roof Leak Detection Company’s March 9, 2018 report,

  Pritt’s January 15, 2018 proposal for roof repairs, Delta’s January 23, 2013 window assessment,

  and Delta’s September 9, 2013 roofing assessment. Reply SOMF at ¶ 70. Defendant’s engineering

  report was not completed until November 2018, and Defendant’s estimate was not completed until

  January 2019. Pls.’ SOMF at ¶ 71.

         Jason Woodall, Defendant’s damages expert, admitted to several deficiencies in his own

  estimate during his deposition. Id. at ¶ 74. Regarding the roofs, Mr. Woodall testified that his

  estimate includes simply re-spreading whatever gravel is still on the roof. Id. at ¶ 75. His estimate

  does not include any tar or hot mop to seal the gravel down, nor does it include any repairs to the

  membrane before the gravel is replaced. Id. The estimate also does not account for adding

  additional gravel to account for what may have blown off the roofs during the storm. Id. Mr.

  Woodall acknowledged that the failure to include these items was an oversight, and that he should

  have known that it needed to be done. Id. In fact, he testified that he never even inspected the

  building roofs. Id. He also acknowledged that his estimate only includes painting two sides of the

  buildings, and that this too is an error. Id. at ¶ 76. Mr. Woodall confirmed that, in fact, there was

  wind damage on all four sides of the buildings that would require painting. Id. Further, he admitted

  that he should have included protected equipment for the workers repairing both the windows and



                                                   20
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 21 of 36
                                                              Case No. 19-cv-61365-BLOOM/Valle


  the roof. Id. at ¶ 77. He also did not account for enough temporary toilets for the work that needed

  to be completed. Id. Additionally, he confirmed that the permit costs for the work on the exterior

  of the buildings were far too low. Id.

         According to Defendant, Mr. Woodall “realized that his estimate contained some minor

  oversights related to: adding gravel to the roof; sealing the gravel; painting all four sides of the

  buildings instead of two; personal protection equipment; and temporary toilets. Immediately after

  his deposition, [Mr.] Woodall updated his estimates to include these items, which resulted in

  revised estimates of $650,366.23 for the tower located at 3400 Galt Ocean Drive and the Lobby,

  and $592,810.70 for the tower located at 3410 Galt Ocean Drive.” Reply SOMF at ¶¶ 74-77.

  Plaintiff retained new experts, who issued reports in March 2020. Pls.’ SOMF at ¶ 79 (citing ECF

  Nos. [55-5] and [55-13]).

                 J.      Relevant policy language

         The Policy contains a provision that provides as follows:

                 A. Concealment, Misrepresentation or Fraud

                 This Coverage Part is void in any case of fraud by you as it relates to this
                 Coverage Part at any time. It is also void if you or any other insured, at any
                 time, intentionally conceal or misrepresent a material fact concerning:

                 1.   This Coverage Part;
                 2.   The Covered Property;
                 3.   Your interest in the Covered Property; or
                 4.   A claim under this coverage part

  ECF No. [1-2] at 25.

         III.    LEGAL STANDARD

         A court may grant a motion for summary judgment “if the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

  Fed. R. Civ. P. 56(a). The parties may support their positions by citation to the record,

                                                  21
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 22 of 36
                                                               Case No. 19-cv-61365-BLOOM/Valle


  including, inter alia, depositions, documents, affidavits, or declarations. See Fed. R. Civ. P. 56(c).

  An issue is genuine if “a reasonable trier of fact could return judgment for the non-moving

  party.” Miccosukee Tribe of Indians of Fla. v. United States, 516 F. 3d 1235, 1243 (11th Cir. 2008)

  (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)). A fact is material if it

  “might affect the outcome of the suit under the governing law.” Id. (quoting Anderson, 477 U.S.

  at 247-48). The court views the facts in the light most favorable to the non-moving party and draws

  all reasonable inferences in the party’s favor. Crocker v. Beatty, 886 F.3d 1132, 1134 (11th Cir.

  2018). “The mere existence of a scintilla of evidence in support of the [non-moving party’s]

  position will be insufficient; there must be evidence on which a jury could reasonably find for the

  [non-moving party].” Anderson, 477 U.S. at 252. The Court does not weigh conflicting

  evidence. See Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1140 (11th Cir. 2007) (quoting Carlin

  Comm’n, Inc. v. S. Bell Tel. & Tel. Co., 802 F.2d 1352, 1356 (11th Cir. 1986)).

         The moving party shoulders the initial burden to demonstrate the absence of a genuine

  issue of material fact. See Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008). If a movant

  satisfies this burden, “the non-moving party ‘must do more than simply show that there is some

  metaphysical doubt as to the material facts.’” Ray v. Equifax Info. Servs., L.L.C., 327 F. App’x

  819, 825 (11th Cir. 2009) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

  U.S. 574, 586 (1986)). Instead, “the non-moving party ‘must make a sufficient showing on each

  essential element of the case for which he has the burden of proof.’” Id. (quoting Celotex Corp. v.

  Catrett, 477 U.S. 317, 322 (1986)). The non-moving party must produce evidence, going beyond

  the pleadings, and by its own affidavits, or by depositions, answers to interrogatories, and

  admissions on file, designating specific facts to suggest that a reasonable jury could find in the

  non-moving party’s favor. Shiver, 549 F.3d at 1343.



                                                   22
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 23 of 36
                                                              Case No. 19-cv-61365-BLOOM/Valle


         In resolving the issues presented under Fed. R. Civ. P. 56, “the court may not weigh

  conflicting evidence to resolve disputed factual issues; if a genuine dispute is

  found, summary judgment must be denied.” Carlin Commc’n, Inc. v. Southern Bell Tel. & Tel.

  Co., 802 F.2d 1352, 1356 (11th Cir. 1986); see also Aurich v. Sanchez, No. 08-80113-CIV, 2011

  WL 5838233, at *1 (S.D. Fla. Nov. 21, 2011) (“If a reasonable fact finder could draw more than

  one inference from the facts, and that inference creates an issue of material fact, then the court

  must not grant summary judgment.”) (citing Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913

  (11th Cir. 1993)). Even “where the parties agree on the basic facts but disagree about the factual

  inferences that should be drawn from those facts,” summary judgment may be inappropriate.

  Warrior Tombigbee Transp. Co., Inc. v. M/V Nan Fung, 695 F.2d 1294, 1296 (11th Cir. 1983).

         Summary judgment is inappropriate where the Court would be required to weigh

  conflicting renditions of material fact or determine witness credibility. See Hairston, 9 F.3d at

  919; see also Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (“It is not the

  court’s role to weigh conflicting evidence or to make credibility determinations; the non-movant’s

  evidence is to be accepted for purposes of summary judgment.”); see also Strickland v. Norfolk S.

  Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012) (“Credibility determinations, the weighing of the

  evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

  judge, whether he [or she] is ruling on a motion for summary judgment or for a directed verdict.”

  (quoting Anderson, 477 U.S. at 255)); Gary v. Modena, No. 05-16973, 2006 WL 3741364, at *16

  (11th Cir. Dec. 21, 2006) (Fed. R. Civ. P. 56 precludes summary judgment where court would be

  required to reconcile conflicting testimony or assess witness credibility); Ramirez v. Nicholas, No.

  13-60820-CIV, 2013 WL 5596114, at *4 (S.D. Fla. Oct. 11, 2013) (“The Court may not make the

  credibility determinations needed to resolve this conflict; only the jury may do so.”).



                                                  23
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 24 of 36
                                                                Case No. 19-cv-61365-BLOOM/Valle


          Through this lens, the Court considers the Motion and the parties’ arguments.

          IV.     DISCUSSION

          Defendant moves for summary judgment arguing that the undisputed facts demonstrate

  Plaintiff breached the Policy’s “Concealment, Misrepresentation or Fraud” provision by

  misrepresenting the cause and extent of its alleged damages and concealing evidence that

  undercuts the legitimacy of its claim. ECF No. [49] at 1. It asserts that while Plaintiff submitted a

  claim for nearly $30 million worth of wind-related damages to the Premises, including the total

  destruction of all exterior windows and the roofs, “[d]iscovery revealed that Plaintiff intentionally

  inflated its claim to include repairs it knew were not necessary as well as repair of damages it knew

  pre-existed the storm.” Id. In particular, Defendant maintains that (1) Plaintiff claimed that all

  three roofs required replacement even though it knew that the roofs did not need to be replaced;

  (2) Plaintiff claimed that every single exterior window required replacement yet it knew that full

  replacement was not required, and knew that much of the damage claimed under the Policy was

  pre-existing; (3) Plaintiff was aware the actual cost of repairing storm-related damages was a

  fraction of the submitted claim; and (4) Plaintiff “actively sought to conceal documents and

  information that belied its contention that the buildings were in pristine condition before the loss

  and that all the observed damage was caused by Hurricane Irma.” Id.

          Defendant adds that the Policy provision at issue is enforceable under Florida law, and that

  it need not demonstrate reliance on the alleged misrepresentations when asserting a policy defense

  based on fraud. Id. at 6-7. Further, it contends that “[i]n Florida, the rule voiding a policy for false

  statements does not apply unless no other conclusion can be drawn than that a purposeful

  misrepresentation was intended.” Id. at 7 (citing Berkshire Mut. Ins. Co. v. Moffett, 378 F.2d 1007,

  1012 (5th Cir. 1967)). In this regard, it argues that “the only reasonable conclusion that can be



                                                    24
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 25 of 36
                                                                Case No. 19-cv-61365-BLOOM/Valle


  drawn from the record evidence is that Plaintiff intentionally inflated its claim to include repair

  costs it knew were not related to the storm.” Id. at 8.

          In response, Plaintiff asserts that the Motion is “laden with disputed material facts which

  are not properly raised or decided by motion for summary judgment,” and that Defendant “has

  failed to satisfy its heavy burden of establishing that Southpoint intentionally inflated its claim to

  include repair costs it knew were not related to the storm.” ECF No. [56] at 1. It adds that the

  allegations “constitute neither fraud nor misrepresentation as a matter of law,” Defendant has not

  established that any of the alleged misrepresentations were material to Defendant’s coverage

  determinations, and that “[a]t a minimum, these issues should properly be reserved for trial.” Id.

  Additionally, Plaintiff argues that the Concealment, Misrepresentation or Fraud provision “does

  not apply to any alleged fraud or misrepresentation committed by [] Southpoint’s representatives.”

  Id. at 5. Moreover, it maintains that the record shows that Plaintiff has not made any intentional

  material misrepresentations or intentionally concealed any facts. Id. at 6. In this respect, it contends

  that the record demonstrates that (1) it did not intentionally inflate its claim by including the cost

  of replacing all of the roofs; (2) it did not intentionally inflate its claim by including the cost of

  replacing every single window; (3) it did not intentionally inflate its claim to seek damages well

  in excess of its actual repair costs; and (4) it did not intentionally conceal documents/information

  that undercut its claim. Id. at 6-18.

          In reply, Defendant contends that there are “no disputed issues of fact relevant to whether

  Plaintiff’s claim was intentionally inflated.” ECF No. [60] at 1. In its view, the record evidence

  establishes that Plaintiff was an “active participant in the plot to inflate its claim to include repair

  costs and damages that were not related to the hurricane.” Id. at 3. According to Defendant, the

  cases Plaintiff cites are “all easily distinguishable inasmuch as they involve mistakes, errors in



                                                    25
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 26 of 36
                                                                Case No. 19-cv-61365-BLOOM/Valle


  calculations and/or insureds with a good faith basis to believe the claims were legitimate.” Id. at

  5. Further, it argues that the cases Plaintiff cited in support of its argument that it cannot be held

  responsible for the actions of its agents are “inapposite.” Id. at 6.

         Upon review, the Court concludes that it is inappropriate, based on the record before it, to

  grant summary judgment in Defendant’s favor for Plaintiff’s alleged breach of the Concealment,

  Misrepresentation or Fraud provision in the Policy. As an initial matter, the parties seemingly agree

  that the provision is valid, reliance on the insured’s misrepresentation need not be shown, and that

  only an intentional or purposeful concealment or misrepresentation of material facts triggers the

  provision.

         “Certain issues such as fraud, intent, and knowledge lend themselves to trial, rather

  than summary judgment. These matters can often only be proved by reliance upon circumstantial

  evidence except in the rare case where there is uncontr[o]verted proof of a ‘smoking gun’. Viewing

  all the circumstances, a reasonable fact finder will have to hear all the evidence, weigh it and draw

  all reasonable inferences therefrom, and judge a witness’ credibility prior to determining such

  issues.” Tew v. Chase Manhattan Bank, N.A., 728 F. Supp. 1551, 1555 (S.D. Fla. 1990), opinion

  amended on reconsideration in other parts, 741 F. Supp. 220 (S.D. Fla. 1990). “As a general rule,

  a party’s state of mind (such as knowledge or intent) is a question of fact for the factfinder, to be

  determined [at] trial.” Rodriguez v. GeoVera Specialty Ins. Co., 426 F. Supp. 3d 1318, 1329 (S.D.

  Fla. 2019) (denying summary judgment because fact issue remained as to whether insureds had

  requisite intent to constitute “fraud” or “misrepresentation” under the policy) (citation omitted);

  See also State Farm Auto. Ins. Co. v. Performance Orthapaedics & Neurosurgery, LLC, 315 F.

  Supp. 3d 1291, 1303 (S.D. Fla. 2018) (denying summary judgment as to whether defendants




                                                    26
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 27 of 36
                                                                Case No. 19-cv-61365-BLOOM/Valle


  violated Florida’s insurance fraud statute because the alleged omissions and misrepresentations

  presented “a highly factual inquiry that is generally left for the finder of fact”).

          The “question of whether an insured has made a material misrepresentation is a question

  for the jury to determine.” Lopes v. Allstate Indem. Co., 873 So. 2d 344, 347 (Fla. 3d DCA 2004);

  see also Haiman v. Fed. Ins. Co., 798 So. 2d 811, 811-12 (Fla. 4th DCA 2001) (noting that

  “materiality is a question of fact to be determined by the trier of fact” and holding that whether the

  insured’s misrepresentations “constitute[d] a material misrepresentation which would void

  coverage should be determined by the trier of fact”). Similarly, an insurer’s affirmative defense of

  fraud “is usually considered a jury question and is not ordinarily appropriate for summary

  judgment proceedings.” Pub. Health Tr. of Dade Cty. v. Prudential Ins. Co., 415 So. 2d 896, 897

  (Fla. 3d DCA 1982).

          In Berkshire Mut. Ins. Co. v. Moffett, 378 F.2d 1007 (5th Cir. 1967),10 the Fifth Circuit

  explained that under Florida law, “the rule voiding a policy of insurance will not apply in its

  severity unless the proof of the false swearing was such that no other conclusion can be drawn than

  that a purported misrepresentation was intended. The questions of fraud or false swearing or

  overvaluation are questions for the jury to determine where there is probative evidence on the

  matter.” Id. at 1012. Notably, the Court held that:

          It is the general rule of law with respect to sworn proofs of loss, that if such proofs
          contain false statements, known by the person making them to be false, for the
          purpose of perpetrating a fraud, the entire policy of insurance will be voided and
          the person making the fraudulent statement will take nothing under the
          policy, Chaachou v. American Central Insurance Company, 5 Cir. 1957, 241 F.2d
          889. In that case we stated that ‘This [holding] presents no danger that valuable
          rights will be lost by mere mistakes or errors in calculations, exaggerations in the
          amounts of the claims, or the assertion, even though doubtful, of coverage or other


  10
    The Eleventh Circuit has adopted, as binding precedent, all decisions of the former Fifth Circuit
  handed down prior to close of business on September 30, 1981. Bonner v. City of Prichard, 661
  F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                                    27
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 28 of 36
                                                               Case No. 19-cv-61365-BLOOM/Valle


         contentions as to all or particular items when these flow from the mistaken good
         faith judgment or opinion of the assured or his agents. Canners Exchange
         Subscribers at Warners Inter-Insurance Bureau v. North American Canning Co., 5
         Cir., 194 F.2d 588, 589. For the courts will [] make it positive that the insurer must
         satisfy the heavy burden of establishing that the conduct complained of was done
         and was a wilful, purposeful misrepresentation of facts having substantial
         materiality under circumstances to which the law would attribute the intention to
         defraud, Claflin v. Franklin Ins. Co., 110 U.S. 81, 3 S.Ct. 507, 28 L.ed. 76, that is,
         cheat, deceive and cause the insurer to do other than that which would have been
         done had the truth been told.’ (241 F.2d at p. 893). Therefore, an overestimate of
         the value of goods lost in a fire, an error in judgment with respect to fixing a value,
         a mistake, or an inadvertence, will not render an insurance contract void. Since
         reasonable men may differ as to the values which they place on particular objects,
         the rule voiding a policy of insurance will not apply in its severity unless the proof
         of the false swearing was such that no other conclusion can be drawn than that a
         purposeful misrepresentation was intended. The questions of fraud or false
         swearing or overvaluation are questions for the jury to determine where there is
         probative evidence on the matter.

  Id. at 1012. In that case, the insurer argued that a fire insurance policy was void because the

  evidence clearly showed that the plaintiff had attempted to defraud the insurer by falsely including

  in his original claim items which were not in a building at the time of fire and by overvaluation of

  destroyed property. Id. The plaintiff admitted that originally certain items had been claimed as

  destroyed in the fire yet were subsequently deleted from the proof of loss, and there was a conflict

  in the testimony whether certain other items were in the building at the time of the fire. Id. Based

  on the record in that case, the Fifth Circuit determined that “reasonable minds could easily differ

  as to whether the plaintiff was guilty of false s[w]earing and the same may be said with respect to

  the question whether there was a conscious, wilful, and fraudulent misrepresentation on the part

  of the plaintiff. The jury had before it the divergent estimates and opinions as to the value of the

  items involved and whether or not the items listed on the plaintiff’s final proof of claim were in

  the building at the time of the fire.” Id. at 1012-13.

         Despite the foregoing, Defendant stresses that fraud is established as a matter of law in this

  case because the amounts claimed are “so far beyond what Plaintiff can prove[.]” ECF No. [49] at

                                                    28
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 29 of 36
                                                                Case No. 19-cv-61365-BLOOM/Valle


  8 (citations omitted). However, an insured’s submission of a claim that is significantly higher than

  what the evidence later supports is not dispositive of whether the claim is fraudulent. For instance,

  in El-Ad Residences at Miramar Condo. Ass’n, Inc. v. Mt. Hawley Ins. Co., No. 09-60723-CIV,

  2010 WL 8961438 (S.D. Fla. Sept. 28, 2010), another court found that although the record

  contained “troubling facts” regarding the property damages estimate submitted to the insurer, and

  there was a “substantial difference” of millions of dollars between the estimate and the sworn proof

  of loss, “[c]ontractors or adjusters may significantly differ in their estimates, and [the court] cannot

  presume that one estimate, merely because it is excessively higher, is rife with fraud.” Id. at *6-7.

  Additionally, in Badger Mut. Ins. Co. v. Morgan, 313 F.2d 783 (5th Cir. 1963), the court rejected

  an insurer’s argument that the insured committed fraud as a matter of law because the jury award

  was significantly less than the proof of loss submitted during the claims process. Notably, the Fifth

  Circuit approved the Supreme Court’s reasoning in a different case that the court “cannot accept

  the view that a conclusive presumption of fraud arose because the verdict was far less than the

  amount stated in the proof of loss. . . . Policy holders may present inaccurate proofs of loss without

  conscious dishonesty or intent to defraud; different views of values are common; memory is faulty;

  insurance company and assured often entertain widely different views concerning the policy; and

  evidence cannot always be produced to establish something declared to be true in entire good

  faith.’” Id. at 786 (citation omitted).

          Here, the Court finds that, like in El-Ad, which similarly involved allegations that the

  insured condominium association made material misrepresentations or committed fraud during the

  claims process regarding hurricane damage, the record contains “troubling facts” regarding

  whether Plaintiff intentionally overstated its claim or whether it intentionally attempted to conceal

  or misrepresent information concerning the claim. 2010 WL 8961438 at *6-7 (determining that



                                                    29
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 30 of 36
                                                                Case No. 19-cv-61365-BLOOM/Valle


  question of whether insured breached the policy’s fraud provision was for the jury even though

  the insured did not controvert evidence indicating that the insured knew its claim was overstated

  and that it “intended to profit from funds obtained in excess of the costs of actually repairing the

  roof”). However, Defendant carries a “heavy burden” in this setting, and it concedes that “the rule

  voiding a policy for false statements does not apply unless no other conclusion can be drawn than

  that a purposeful misrepresentation was intended.” In this regard, when the Court views the facts

  in a light most favorable to Plaintiff, as the non-moving party, and draws all reasonable inferences

  in its favor, the Court finds that a genuine dispute exists as to whether Plaintiff breached the

  Concealment, Misrepresentation or Fraud provision in the Policy. Thus, this determination is best

  reserved for the jury at trial.

          For example, regarding the roofs, Plaintiff argues that although it was aware that its

  insurance claim included the cost of replacing all three roofs at the Premises, it cites testimony that

  it believed that the DSS damages estimate was based on the scope of work prepared by Falcon.

  See ECF No. [37-3] at 164, 243-46. Likewise, it also produced a contract with DSS to support its

  contention that it believed DSS was identifying specific items of loss that required repair as a result

  of wind damage. ECF No. [55-11] at 11 (identifying DSS’ “scope of services” to include “[r]epairs

  to roof . . . damaged by Hurricane Irma,” “[a]ssist in the identification losses to support claim,”

  and provide “estimating services to substantiate losses and support claim”). Plaintiff also produced

  evidence that “[p]art of DSS’s responsibility was to maintain documentation related to the claim,”

  and that Global Pro provided the claim package to the Board for review before it was submitted to

  Defendant, which package included the DSS estimate. ECF No. [55-7] at ¶¶ 9, 10, 13.

          Further, the record contains testimony that Plaintiff did not seek “any other estimates for

  the cost of repairs in connection with its insurance claim” because “[t]hat’s actually part of what



                                                    30
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 31 of 36
                                                             Case No. 19-cv-61365-BLOOM/Valle


  we hired DSS to do for us.” ECF No. [37-3] at 239. Additionally, although the March 2018 Roof

  Leak Detection Company report concluded that there were no areas of the roofing system that

  required replacement, the report itself noted that it was not an “engineering report,” ECF No. [22-

  14] at 2, and Plaintiff produced evidence that it had completed repairs on the roof a few months

  before that report was made. ECF No. [55-8]. Similarly, while Defendant cites the Pritts January

  2018 email and proposal regarding performing roof repairs for $18,500.00, Plaintiff also points

  out that in that email chain, Global Pro advised Mr. Johnson to “let the experts complete their

  inspections and reports” and noted that “[n]o testing was performed and we have no idea the

  conditions of the substrate. All of this will be confirmed by the experts so that an accurate

  assessment of your damages can be made.” ECF No. [49-1]. Indeed, when asked why Southpoint

  did not follow the Pritts scope of repairs, Mr. Johnson testified that while Pritts’ proposal was

  considered, Plaintiff felt more comfortable relying on Falcon given “the expertise of an

  engineering firm like Falcon,” and how “you want to make sure that you’re listening to that

  assessment before you make your final conclusion.” ECF No. [49-4] at 304-05.

         Viewing all of this evidence in a light most favorable to Plaintiff, the Court does not find

  that “no other conclusion can be drawn than that a purposeful misrepresentation [by Plaintiff] was

  intended” regarding the roofs. Rather, this record supports an alternative finding that while the

  claim included an estimate to replace all the roofs, at the time Plaintiff submitted the claim, it

  inaccurately believed this was a valid recommendation of its representatives based on their work,

  and not reflective of a fraudulent scheme. See 200 Leslie Condo. Ass’n v. QBE Ins. Corp., 965 F.

  Supp. 2d 1386 (S.D. Fla. 2013) (finding that insurer did not meet its burden of proving fraud and

  concealment regarding the claim and rejecting insurer’s argument to impute potential misconduct

  by the insured’s representatives to the insured).



                                                      31
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 32 of 36
                                                               Case No. 19-cv-61365-BLOOM/Valle


         Regarding the windows, Plaintiff cites testimony that before Hurricane Irma, the Premises

  underwent an extensive renovation project, which included caulking around windows as needed,

  and that after the renovation project, there were no problems with water intrusion in all but one

  unit. ECF Nos. [55-7] at ¶¶ 4-5; [55-9] at ¶¶ 10-11. See also ECF Nos. [37-3] at 73-74, 155; [49-

  7] at 13-16. However, after the storm, there was water damage in “nearly 300 of the 400 units.”

  ECF Nos. [55-7] at ¶ 6; [55-9] at ¶ 12. Plaintiff also correctly notes that while the Delta January

  2013 report, ECF No. [22-15], recommended replacing windows in 33 units surveyed, that survey

  comprises only ten percent of the Premises’ units, and aside from replacements, the report also

  recommended conducting repairs to the windows, including resealing them. Id. That was

  purportedly done during the 40-year recertification project. Relatedly, Plaintiff testified that it

  believed that window replacement at the Premises was included in the DSS estimate based on

  Falcon’s recommendation. ECF No. [37-3] at 164, 244. Further, Plaintiff notes that its contract

  with DSS tasked DSS with identifying losses to support the claim. ECF No. [55-11] at 11.

  Assessing all the evidence in a light most favorable to Plaintiff, the Court cannot conclude that the

  evidence only supports the view that Plaintiff intended to inflate its claim by including the cost of

  replacing every single window. Rather, the record supports the existence of a genuine dispute

  regarding Plaintiff’s intentions, which determination is for the jury to resolve.

         Regarding Defendant’s argument that Plaintiff intentionally inflated its claim to seek

  damages well in excess of its actual repair costs, Plaintiff contends that although it issued a $2.2

  million Special Loss Assessment, that was done to cover Plaintiff’s deductible and to cover actual

  expenses that had been incurred rather than to fix all damages. ECF Nos. [55-7] at ¶ 7; [55-9] at ¶

  13. In this respect, it calls Defendant’s charge “absurd” that the assessment reflects knowledge that

  it intended that amount to pay for all damages. Further, according to Plaintiff, the Age of Empire



                                                   32
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 33 of 36
                                                               Case No. 19-cv-61365-BLOOM/Valle


  contract has a “base contractual price” of approximately $1.47 million, which price “does not

  include the quantities of sealant, caulk, stucco, concrete, and related labor and general conditions

  to complete” the work, which “will increase” the final price once the quantities are known. ECF

  Nos. [55-7] at ¶¶ 19-20; ECF No. [55-9] at ¶¶ 23-24. Also, Plaintiff states that this work is only

  for temporary repairs to damage, and additional repairs at the Premises are still required, including

  replacing windows, repairing the roofs, and reconstructing the lounges. ECF Nos. [55-7] at ¶ 21;

  ECF No. [55-9] at ¶ 25.

         Concerning comments made from the Board president during meetings, the Court finds

  that evaluating the meaning and ultimate intent of his words is fact-intensive, context-based, and

  inappropriate for resolution on summary judgment. For example, although he characterized the

  repair bids Plaintiff received as the “real numbers,” his affidavit explains that he made this

  statement “because the contracts were for temporary repairs to prevent further water intrusion into

  the buildings, which must be done regardless of whether the claim was paid,” the “bids did not

  encompass the full amount of work that would be necessary to repair the property as a result of

  Hurricane Irma,” and he “was trying to explain to the resident that this contract did not match what

  was submitted with the insurance claim, because the repair proposals were not intended to

  completely repair all of the storm damage.” ECF No. [55-7] at ¶ 18. Additionally, Plaintiff presents

  evidence that Defendant’s damages expert acknowledged deficiencies in his own estimate,

  including undervaluing the damages. See Reply SOMF at ¶¶ 74-77.

         Like in El-Ad, although Defendant points to evidence that “raise[s] legitimate doubts, []

  that is not sufficient.” 2010 WL 8961438, at *7. Here, the parties have submitted different

  explanations for the damage assessments and costs, and they each have presented evidence that

  the other party’s damage evaluation was too high or too low. Whether Plaintiff ultimately intended



                                                   33
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 34 of 36
                                                                Case No. 19-cv-61365-BLOOM/Valle


  to misrepresent the costs of repairs through submitting a claim that is significantly higher than the

  actual repair costs, as Defendant asserts, is best left for the jury’s determination. See id. (“Because

  these questions and issues preclude a definitive finding of misrepresentation or fraud on the part

  of [the insured], this is a determination for the jury.”).

          Regarding Defendant’s contention that Plaintiff intentionally concealed documents and

  information that undercut the claim, although the record shows that Plaintiff did not produce items

  that were later produced by DSS, Plaintiff testified that part of DSS’ “responsibility was to

  maintain documentation related to the claim,” and that Plaintiff provided “extensive

  documentation, including all available maintenance records, repair and maintenance contracts, and

  boxes of documents related to pre-hurricane renovations.” ECF No. [55-9] at ¶¶ 15, 28. Mr.

  Johnson further stated that Southpoint did not have an established record keeping system, and

  engineering reports were maintained in hard copies and stored in boxes with no indexes or contents

  lists. Id. at ¶ 29. Further, while every email containing the words “hurricane” or “Irma” was not

  initially produced by Plaintiff, that mere occurrence does not foreclose the possibility that the

  emails left out did not in fact show up under the email search or that they were inadvertently

  omitted. Nor does Plaintiff’s failure to produce important documents during the course of

  discovery that should have been produced necessarily imply wrongful intent. Indeed, as Mr.

  Johnson states, he sifted through over two years of emails to respond to Defendant’s requests, and

  after he was informed that there were relevant emails that may have been missed, he ran additional

  searches of his emails and again produced whatever emails he could find. Id. at ¶¶ 30-31.

          Moreover, the significance of the March Falcon Report is not plainly determinable. Mr.

  Kolar, who authored the Falcon reports, acknowledged that the March report “contained

  information that may not necessarily be attributed to Hurricane Irma,” and he removed certain



                                                     34
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 35 of 36
                                                               Case No. 19-cv-61365-BLOOM/Valle


  words, such as corrosion and deterioration, from the March Falcon Report because Falcon could

  not confirm one way or another whether these conditions pre-existed Hurricane Irma, and Falcon

  was concerned that these terms were ambiguous as to whether they were pre or post storm. ECF

  No. [49-2] at 36-37, 45-46, 85, 92-93. However, he also testified that there was an “intent [t]o

  clarify[] those words” and that the “intent” of Falcon’s reports regarding the items damaged by

  Hurricane Irma “is still the same.” Id. at 45-46. In this respect, although alterations to the report

  and removal of words can evidence wrongdoing, that is not the only possible conclusion that can

  be drawn.

         Based on this record, the Court does not conclude that Plaintiff’s actions conclusively

  show that it breached the Policy’s Concealment, Misrepresentation or Fraud provision. Although

  Defendant expresses valid concerns and Plaintiff’s explanations do not remove the possibility of

  impropriety, the Court does not agree with Defendant that the evidence “leads to one undeniable

  proposition: . . . [Plaintiff’s] misrepresentations and concealment of relevant evidence fall squarely

  within the definition of insurance fraud.” ECF No. [49] at 19. Indeed, Defendant carries a “heavy

  burden” to make this showing. Chaachou, 241 F.2d at 893. Much of the evidence Defendant relies

  upon calls for the Court to infer a guilty state of mind but to discount erroneous yet good faith

  beliefs, possible mistakes or inadvertence, and differing valuations over the scope of damages. In

  short, the evidence demonstrates that whether Plaintiff intended to commit a fraud or conceal or

  misrepresent information regarding the claim is an issue best reserved for the jury to resolve.

  Summary judgment, therefore, is inappropriate.

         IV.     CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [49], is

  DENIED.



                                                   35
Case 0:19-cv-61365-BB Document 69 Entered on FLSD Docket 06/17/2020 Page 36 of 36
                                                    Case No. 19-cv-61365-BLOOM/Valle


         DONE AND ORDERED in Chambers at Miami, Florida, on June 16, 2020.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                          36
